DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DARRELL HALLETT,
                              Appellant,

                                     v.

   ERNEST JACQUET, and FREEDOM CAPITAL PARTNERS, LLC, a
               Florida limited liability company,
                           Appellees.

                    Nos. 4D21-1164 and 4D21-1895

                          [December 15, 2022]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
50-2018-CA-002428-XXXX-MB.

   Darrell Hallett, Newport Beach, California, pro se.

  Jonathan R. Weiss and Amanda E. Preston of Squire Patton Boggs,
LLP, Miami, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.